                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN DOE                                        :           CIVIL ACTION
                                                :
   v.                                           :           No. 19-358
                                                :
UNIVERSITY OF THE SCIENCES                      :

                                            ORDER

        AND NOW, this 29th day of July, 2019, upon consideration of Defendant University of

the Sciences’ Motion to Dismiss the Amended Complaint, Plaintiff John Doe’s opposition, the

University’s reply, and the parties’ presentation at the July 10, 2019, oral argument, and for the

reasons set forth in the accompanying memorandum, it is ORDERED the Motion (Document 23)

is GRANTED and the Amended Complaint is DISMISSED with prejudice.

        The Clerk shall mark this case CLOSED.




                                                            BY THE COURT:



                                                            /s/ Juan R. Sánchez
                                                            Juan R. Sánchez, C.J.
